           CASE 0:19-cv-01101-DSD-HB Doc. 177 Filed 01/15/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MINNESOTA

                                           )
OLURO OLUKAYODE,                           )        Civil Action No. 0:19-cv-01101
individually and on behalf of all          )                   (DSD/HB)
others similarly situated,                 )
                                           )
                       Plaintiffs,         )     DECLARATION OF JASON P.
                                           )    HUNGERFORD IN SUPPORT OF
         v.                                    DEFENDANTS’ MEMORANDUM OF
                                           )
UNITEDHEALTH GROUP,                        )   LAW IN SUPPORT OF MOTION TO
OPTUM, INC. and                            )    DECERTIFY THE COLLECTIVE
THE ADVISORY BOARD                         )              ACTION
COMPANY,                                   )
                                           )
                       Defendants.         )
                                           )

         I, Jason P. Hungerford, declare under penalty of perjury as follows:

         1.      I am an attorney with the law firm of Nilan Johnson Lewis PA, located at

250 Marquette Avenue South, Suite 800, Minneapolis, Minnesota, and I submit this

declaration in support of Defendants’ Memorandum in Support of Motion for Summary

Judgment.

         2.      Attached hereto as Exhibit A is a true and correct copy of Paschal Emelue’s

Scope of Work with MaineHealth, bearing Bates Optum-Olukayode001101 as produced

in discovery in the above-referenced matter.

         3.      Attached hereto as Exhibit B is a true and correct copy of Paschal Emelue’s

Scope of Work with Lourdes, bearing Bates Optum-Olukayode000494 as produced in

discovery in the above-referenced matter.




4832-6134-0118
           CASE 0:19-cv-01101-DSD-HB Doc. 177 Filed 01/15/21 Page 2 of 5




         4.      Attached hereto as Exhibit C is a true and correct copy of Chiedu

Ogbechie’s Scope of Work with Lourdes, bearing Bates Optum-Olukayode000621 as

produced in discovery in the above-referenced matter.

         5.      Attached hereto as Exhibit D is a true and correct copy of Chiedu

Ogbechie’s Scope of Work with MaineHealth, bearing Bates Optum-Olukayode001072

as produced in discovery in the above-referenced matter.

         6.      Attached hereto as Exhibit E is a true and correct copy of the Class List

Defendants provided to Plaintiffs pursuant to this Court’s Order on Conditional

Certification, Dkt. 87.

         7.      Attached hereto as Exhibit F is a true and correct copy of an electronic mail

sent by Olena Savytska to Counsel for Defendants regarding Suzanne Lacy.

         8.      Attached hereto as Exhibit G is a true and correct copy of an Excel

Spreadsheet produced in native format to Plaintiffs in response to Plaintiffs’

Interrogatories 3, 4, and 10. Exhibit G is condensed to include the Plaintiffs’ names,

Project Account, Project Start Date, Project End Date, and Project Manager.

         9.      Attached hereto as Exhibit H is a true and correct copy of an Excel

Spreadsheet produced in native format to Plaintiffs in response to Plaintiffs’

Interrogatories 3, 4, and 10, filtered by the Plaintiffs deposed in this case.

         10.     Attached hereto as Exhibit I is a true and correct copy of the Emmanuel

Reyes-Cortes’ LinkedIn Profile, printed on September 18, 2019.




4832-6134-0118                                 2
           CASE 0:19-cv-01101-DSD-HB Doc. 177 Filed 01/15/21 Page 3 of 5




         11.     Attached hereto as Exhibit J is a true and correct copy of Worker Status

Questionnaire Template, bearing Bates Optum-Olukayode001257 as produced during

discovery in the above-referenced matter.

         12.     Attached hereto as Exhibit K is a true and correct copy of an October 2017

electronic correspondence from Jacki Depew, bearing Bates Optum-Olukayode0001245

as produced during discovery in the above-referenced matter.

         13.     Attached hereto as Exhibit L is a true and correct copy of a March 2017

electronic correspondence from Jacki Depew, bearing Bates Optum-Olukayode001287 as

produced during discovery in the above-referenced matter.

         14.     Attached hereto as Exhibit M is a true and correct copy of a training on the

contractor engagement process, bearing Bates Optum-Olukayode001260 as produced

during discovery in the above-referenced matter.

         15.     Attached hereto as Exhibit N are true and correct copies of excerpts to the

deposition transcript of Daniel Clark taken on March 12, 2020, in the above-referenced

matter.

         16.     Attached hereto as Exhibit O are true and correct copies of excerpts to the

deposition transcript of Lucasz Kamieniecki taken on September 9, 2020, in the above-

referenced matter.

         17.     Attached hereto as Exhibit P is a true and correct copy of the condensed

30(b)(6) deposition transcript of Optum taken on October 26, 2020, in the above-

referenced matter.




4832-6134-0118                                 3
           CASE 0:19-cv-01101-DSD-HB Doc. 177 Filed 01/15/21 Page 4 of 5




         18.     Attached hereto as Exhibit Q are true and correct copies of excerpts to the

deposition transcript of Folakemi Oredeko taken on August 16, 2019, in the above-

referenced matter.

         19.     Attached hereto as Exhibit R are true and correct copies of excerpts to the

deposition transcript of Emmanuel Reyes-Cortes taken on October 9, 2019, in the above-

referenced matter.

         20.     Attached hereto as Exhibit S are true and correct copies of excerpts to the

deposition transcript of Tamara Hutton taken on October 13, 2020, in the above-

referenced matter.

         21.     Attached hereto as Exhibit T is a true and correct copy of the condensed

deposition transcript of Oluro Olukayode taken on August 15, 2019, in the above-

referenced matter.

         22.     Attached hereto as Exhibit U are true and correct copies of excerpts to the

deposition of Chiedu Ogbechie taken on October 30, 2020, in the above-referenced

matter.

         23.     Attached hereto as Exhibit V are true and correct copies of excerpts to the

deposition of Marc Nadreau taken on October 20, 2020, in the above-referenced matter.

         24.     Attached hereto as Exhibit W are true and correct copies of excerpts to the

deposition of Bridget Azera taken on December 3, 2020, in the above-referenced matter.

         25.     Attached hereto as Exhibit X are true and correct copies of excerpts to the

deposition of Paschal Emelue taken on November 3, 2020, in the above-referenced

matter.


4832-6134-0118                                 4
           CASE 0:19-cv-01101-DSD-HB Doc. 177 Filed 01/15/21 Page 5 of 5




         26.     Attached hereto as Exhibit Y are true and correct copies of excerpts to the

deposition of Ejike Achumba taken on October 10, 2019, in the above-referenced matter.

         I declare under penalty of perjury of the laws of the United States of America that

the foregoing is true and correct.



Dated: January 15, 2021                      s/ Jason P. Hungerford
                                            Jason P. Hungerford




4832-6134-0118                                 5
